Citation Nr: 0829031	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicide agents.

2.  Entitlement to service connection for erectile 
dysfunction (ED) secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.


REPRESENTATION

The veteran represented by:  Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota, 
which, in part, denied service connection for diabetes 
mellitus, ED and hypertension.  In September 2007, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  In 
December 2007, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not originate in 
service and is not otherwise causally related to his military 
service, including exposure to herbicide agents.

2.  The veteran's ED is not causally related to his military 
service. 

3.  The veteran's hypertension is not causally related to his 
military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
service. 38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2007).

2.  ED is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 
(2007).

3.  Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent a VCAA notice letter in January 2005.  
The letter provided him with notice of the evidence necessary 
to substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the second and third elements outlined 
in Dingess in a the January 2005 letter.  He received notice 
of the fourth and fifth elements outlined in Dingess, via a 
letter sent in February 2008.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in January 2005, prior to the RO's decision in May 
2005.  There was a timing deficiency with regard to the 
February 2008 notice.  Inasmuch as the claims are being 
denied, and no effective dates or ratings are being set, the 
timing deficiency is not prejudicial.

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), military personnel records, and VA 
treatment records.  Private medical records were also 
obtained from Dr. Beckman, Cannon Valley Clinic, Allina 
Medical Clinic, and Mitchell Clinic.  The veteran also 
submitted lay statements and information pertaining to the 
use of Agent Orange in the demilitarized zone (DMZ) in Korea.  
In addition, a VA examination was provided in April 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. §§  1110, 1131.

Certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including diabetes 
mellitus, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See VA Adjudication and 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (October 2, 2007).  The Department of Defense has 
acknowledged that herbicides were used in Korea from April 
1968 through July 1969 along an area of the DMZ, including a 
strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  The 
Department of Defense publication with respect to herbicide 
agent use in Korea during the stated period includes a list 
of specific military units assigned to this area.  

As noted, the Department of Defense has confirmed that Agent 
Orange was used along the Korean DMZ from April 1968 through 
July 1969.  According to a September 2003 fact sheet 
distributed by the Veterans Benefits Administration, claims 
for veterans who served in Korea during this period, if 
exposed to herbicides, are entitled to the presumptions found 
in 38 C.F.R. § 3.309(e).  These presumptions, however, are 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. 3.307(d).

Notwithstanding the presumptive provisions mentioned above, 
the veteran is not precluded from establishing service 
connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA 
has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen; except that VA will not concede 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b).


Legal Analysis

The veteran's service treatment records are negative for any 
complaints or treatment for diabetes, hypertension, or ED.  
He asserts that his diabetes mellitus was caused by exposure 
to herbicide agents (i.e. the dioxin in Agent Orange) in the 
DMZ of Korea.  He claims that his hypertension and ED are 
secondary to his diabetes mellitus.  

The veteran testified that he transported medical supplies 
and drove ambulances into or close by the DMZ.  A February 
2004 lay statement from a fellow service member states that 
he and the veteran delivered medical supplies to Camp Casey 
and returned sick and wounded to the 121st Evacuation 
Hospital.  Camp Casey was located close to the DMZ.  

The veteran's military personnel records confirm that he 
served in Korea from January 1968 through December 1968 with 
the 560th Medical Detachment.  He was a commanding officer.  
On his November 2005 substantive appeal (VA Form 9), he also 
stated that he traveled to the DMZ on at least one occasion 
by helicopter.  He submitted aerial photographs of this 
flight

As mentioned, the Department of Defense has confirmed that 
Agent Orange was used in Korea along the DMZ from April 1968 
to July 1969.  The veteran was not among one of the listed 
units in the Department of Defense Publication.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.  The VA 
Adjudication Manual provides that if a veteran was assigned 
to a unit other than those listed by the Department of 
Defense and alleges service along the DMZ between April 1968 
and July 1969, the Joint Services Records Research Center 
(JSRRC) (formerly Center for Unit Records Research (CURR)) 
must be contacted for verification of the location of the 
veteran's unit.  The Board notes, however, that the record 
does not show, and the veteran has not asserted, that he had 
actual duty service along the DMZ.  Rather, he has stated 
that he had to temporary go into or close by the DMZ to 
transport medical supplies or pick up patients.  

As mentioned in the Board's December 2007 remand, the 
veteran's statements are credible and are consistent with the 
information in his military personnel file.  Although he not 
been shown to have been assigned to any of those units listed 
by Department of Defense, resolving reasonable doubt in his 
favor, the Board has acknowledged that he may have had some 
limited exposure to Agent Orange in the DMZ on the occasions 
he traveled near there.  The Board remanded the claims to 
obtain a medical examination and opinion because there was no 
medical evidence linking the diagnosis of diabetes to Agent 
Orange.  

The report of the December 2008 VA examination indicates the 
veteran had a history of diabetes mellitus since December 
1992.  He said that he worked in the DMZ once a month while 
he was in Korea and believed the area was sprayed with Agent 
Orange to keep the foliage down.  The examiner noted that 
when the veteran entered service he weighed 166 pounds and 
when he separated from service he weighed 195 pounds with a 
body mass index (BMI) of 24.  The highest weight seen in the 
records was 278 pounds in November 1979 - 10 years after 
service.  In May 1991, his weight was down to 227 pounds but 
he was still overweight with a BMI of 28.  The examiner 
opined that diabetes was less likely as not related to the 
veteran's military service, including exposure to Agent 
Orange.  The examiner stated that the overwhelming risk 
factor for the onset of diabetes was obesity and although the 
veteran gained 29 pounds during service, he was not 
overweight.  

Competent medical evidence is required to establish a 
nexus between a current disability and military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a layman, the 
veteran is not qualified to provide a competent medical 
opinion etiologically linking his diabetes to his service in 
the military that ended many years ago.  Id.  And 
unfortunately, there is no competent medical evidence 
on record establishing this necessary link.  Rather, the 
medical evidence on record establishes that the onset of 
diabetes is most likely a result of an intercurrent history 
of obesity rather than his military service - including his 
reports of limited exposure to Agent Orange in the DMZ.  This 
affirmative evidence of an intercurrent cause for his 
diabetes rebuts the presumptive provisions related to 
herbicide exposure.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The claim for service connection for diabetes mellitus must 
be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.  

In an October 2004 letter, Dr. Beckmann stated that the 
veteran's ED and hypertension were related to diabetes.  The 
evidence indicates the diagnosis of hypertension was first 
given in September 1982 - 10 years prior to the onset of 
diabetes, and long after separation from military service.  
Therefore, the evidence does not support Dr. Beckman's 
opinion with regard to the veteran's hypertension.  But 
regardless, as discussed above, diabetes mellitus is not a 
service-connected disability by which secondary service 
connection could be established.  Since there is no other 
evidence linking these disabilities to service, these claims 
must also be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for ED secondary to 
diabetes mellitus is denied.

Entitlement to service connection for hypertension secondary 
to diabetes mellitus is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


